DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	This application is a continuation of 16/731,223, now patent 10929935.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: comparing, by the one or more processors, the aggregate contribution amount to a contribution limit for the plan year to determine an over-contribution; and when an over-contribution is determined, providing, by the one or more processors, an alert to the account holder prior to funding the account.
The closest prior art is Romanini 2011/0145007.  The closest NPL is “Insurer's Bank, Exante, Exploits an Edge in HSAs,” Garmhausen, Steve. American Banker; New York, N.Y. [New York, N.Y]31 May 2006: 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10929935. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application could have been presented with the claims of the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing over-contribution analysis without significantly more. 
Claim 1 recite(s) creating, accessing, calculating, adding, comparing, and providing steps carried out by a processor.  The processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 39).  
Claim 1 falls into the categories of fundamental economic practice and mathematical concepts (offer account holders a credit feature to initially fund a TAA and link a newly created TAA to external accounts, including bank accounts and other TAAs, to allow a plan management system to perform over-contribution analysis—Spec. ¶24).  The claim is directed to a judicial exception to an abstract idea.
Independent claims 9 and 17 recite a system and device and mimic independent claim 1 and are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of performing over-contribution analysis.  The dependent claims are all directed to aggregating and analyzing data to determine an over-contribution.
Claim 1 does not recite additional steps to take it out of the realm of abstraction.  Claim 1 recite(s) creating, accessing, calculating, adding, comparing, and providing steps carried out by a processor.  The processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 39).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-20 are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691